Case: 19-1567     Document: 65     Page: 1    Filed: 12/04/2020




   United States Court of Appeals
       for the Federal Circuit
                   ______________________

   AUSTRALIAN THERAPEUTIC SUPPLIES PTY.
                  LTD.,
                 Appellant

                              v.

                     NAKED TM, LLC,
                          Appellee
                   ______________________

                         2019-1567
                   ______________________

     Appeal from the United States Patent and Trademark
 Office, Trademark Trial and Appeal Board in No.
 92056381.
                  ______________________

      ON PETITION FOR REHEARING EN BANC
               ______________________

       SUZANNE D. MEEHLE, Meehle & Jay PA, Orlando, FL,
 filed a petition for rehearing en banc for appellee. Also rep-
 resented by EMILY BEHZADI, DAVEY T. JAY; TANIA
 WILLIAMS, The Williams Firm, P.A., West Palm Beach, FL.

     JAMES ROBERT MENKER, Holley & Menker, P.A., Atlan-
 tic Beach, FL, filed a response to the petition for appellant.

       CHARLES L. THOMASON, Thomason Law Office, Louis-
 ville,     KY,      amicus    curiae,    pro       se.
Case: 19-1567      Document: 65      Page: 2   Filed: 12/04/2020




 2                   AUSTRALIAN THERAPEUTIC v. NAKED TM, LLC




                    ______________________

      Before PROST, Chief Judge, NEWMAN, LOURIE, DYK,
     MOORE, O’MALLEY, REYNA, WALLACH, TARANTO, CHEN,
             HUGHES, and STOLL, Circuit Judges.
 WALLACH, Circuit Judge, dissents from the denial of the pe-
               tition for rehearing en banc.
 PER CURIAM.
                           ORDER
     Appellee Naked TM, LLC filed a petition for rehearing
 en banc. A response to the petition was invited by the court
 and filed by Appellant Australian Therapeutic Supplies
 Pty. Ltd. A motion for leave to file an amicus brief was filed
 by Lee Thomason and granted by the court. The petition
 for rehearing, response, and amicus brief were first re-
 ferred to the panel that heard the appeal, and thereafter,
 to the circuit judges who are in regular active service. A
 poll was requested, taken, and failed.
       Upon consideration thereof,
       IT IS ORDERED THAT:
       The petition for panel rehearing is denied.
       The petition for rehearing en banc is denied.
    The mandate of the court will issue on December 11,
 2020.


                                     FOR THE COURT

     December 4, 2020                /s/ Peter R. Marksteiner
          Date                        Peter R. Marksteiner
                                      Clerk of Court
Case: 19-1567     Document: 65     Page: 3    Filed: 12/04/2020




   United States Court of Appeals
       for the Federal Circuit
                   ______________________

   AUSTRALIAN THERAPEUTIC SUPPLIES PTY.
                  LTD.,
                 Appellant

                              v.

                     NAKED TM, LLC,
                          Appellee
                   ______________________

                         2019-1567
                   ______________________

     Appeal from the United States Patent and Trademark
 Office, Trademark Trial and Appeal Board in No.
 92056381.
                  ______________________

 WALLACH, Circuit Judge, dissenting from denial of a peti-
 tion for rehearing en banc.
     I write to express my disagreement with the merits of
 the decision in Australian Therapeutic Supplies Pty. Ltd. v.
 Naked TM, LLC (Australian III), 965 F.3d 1370 (Fed. Cir.
 2020), and to note a potential point of confusion in our case
 law going forward. Statutory standing is a question of
 “whether a legislatively conferred cause of action encom-
 passes a particular plaintiff’s claim.” Lexmark Int’l, Inc. v.
Case: 19-1567     Document: 65      Page: 4    Filed: 12/04/2020




 2                  AUSTRALIAN THERAPEUTIC v. NAKED TM, LLC




 Static Control Components, Inc., 572 U.S. 118, 127 (2014). 1
 A cause of action “extends only to plaintiffs whose interests
 fall within the zone of interests protected by the law in-
 voked.” Id. at 129 (internal quotation marks and citation
 omitted). Australian III concerns how broad the “zone of
 interests” is for 15 U.S.C. § 1064—specifically, whether a
 prior settlement agreement may preclude a petitioner from
 establishing a valid cause of action. Compare Australian
 III, 965 F.3d at 1374–76 (concluding that a petitioner had
 a valid cause of action because “proprietary rights” are not
 required), with Australian III, 965 F.3d at 1376–81 (Wal-
 lach, J. dissenting) (concluding that a petitioner did not
 have a valid cause of action because it was precluded by a
 prior settlement agreement). See 15 U.S.C. § 1064 (provid-
 ing for cancellation of registration of a trademark).



     1    There is some variation, evidenced in our recent ju-
 risprudence and the briefing here, as to whether this in-
 quiry, formerly an issue of “prudential standing,” is called
 “statutory standing” or, alternatively, a “cause of action”
 requirement. In Lexmark, the Supreme Court noted that
 it has “on occasion referred to this inquiry as ‘statutory
 standing,’” and, while the term is “an improvement over
 the language of ‘prudential standing,’ since it correctly
 places the focus on the statute,” it is imperfect since
 whether a plaintiff has “a valid . . . cause of action does not
 implicate subject-matter jurisdiction[.]” Lexmark, 572 U.S.
 at 128 n.4. Following Lexmark, the Supreme Court has
 identified this inquiry as one of “statutory standing” or a
 “cause of action” requirement. See, e.g., Bank of Am.
 Corp. v. City of Miami, Fla., 137 S. Ct. 1296, 1302–05
 (2017) (referring to “statutory” standing, “prudential
 standing,” and “the ‘cause-of-action’ . . . requirement”).
 Both terms stand for the same inquiry, i.e., “whether a leg-
 islatively conferred cause of action encompasses a particu-
 lar plaintiff’s claim.” Lexmark, 572 U.S. at 127.
Case: 19-1567     Document: 65     Page: 5    Filed: 12/04/2020




 AUSTRALIAN THERAPEUTIC v. NAKED TM, LLC                     3



      Australian III: (1) conflicts with our case law requiring
 a “legitimate commercial interest” to have a valid cause of
 action under 15 U.S.C. § 1064, see Empresa Cubana Del
 Tabaco v. Gen. Cigar Co., 753 F.3d 1270, 1274 (Fed.
 Cir. 2014) (following Lexmark, noting that a petitioner
 must have a “legitimate commercial interest sufficient to
 confer standing”); (2) undermines our case law favoring the
 enforcement of settlement agreements, see Wells Cargo,
 Inc. v. Wells Cargo, Inc., 606 F.2d 961, 965 (C.C.P.A. 1979)
 (“If there [is] a policy favoring challenges to trademark va-
 lidity, it too has been viewed as outweighed by the policy
 favoring settlements.”); and (3) raises questions as to the
 impact of Supreme Court precedent on our statutory stand-
 ing jurisprudence, see Lexmark, 572 U.S. at 128 n.4 (noting
 that statutory standing does not implicate Article III sub-
 ject matter jurisdiction), 134 (providing “a direct applica-
 tion of the zone-of-interests test and the proximate-cause
 requirement [to] suppl[y] the relevant limits on who may
 sue”). Accordingly, I respectfully dissent from our denial of
 rehearing en banc. See FED. R. APP. P. 35(a)(1)–(2).
                        BACKGROUND
                     I. Legal Framework
     Statutory standing is a question of “whether a legisla-
 tively conferred cause of action encompasses a particular
 plaintiff’s claim.” Lexmark, 572 U.S. at 127. 2 A cause of
 action “extends only to plaintiffs whose interests fall within
 the zone of interests protected by the law invoked.” Id.
 at 129 (internal quotation marks and citation omitted).
 Under the relevant statute, “a direct application of the
 zone-of-interests    test    and     the    proximate-cause



     2    Lexmark concerned another Lanham Act provision,
 specifically 15 U.S.C. § 1125(a). Lexmark, 572 U.S. at 134
 (citing 15 U.S.C. § 1125(a)); see 15 U.S.C. § 1125(a) (provid-
 ing for a cause of action for false advertising).
Case: 19-1567     Document: 65      Page: 6     Filed: 12/04/2020




 4                  AUSTRALIAN THERAPEUTIC v. NAKED TM, LLC




 requirement supplies the relevant limits on who may sue.”
Id. at 134. “[T]he breadth of the zone of interests varies
 according to the provisions of law at issue[.]” Id. at 130. 3
     Relevant here, “[a] petition to cancel a registration of a
 mark . . . may . . . be filed . . . by any person who believes
 that he is or will be damaged . . . by the registration of a
 mark[.]” 15 U.S.C. § 1064. In Empresa Cubana, we ex-
 plained that, in keeping with Lexmark, we must “focus[] on
 [a petitioner’s] entitlement to the cause of action defined by
 15 U.S.C. § 1064,” Empresa Cubana, 753 F.3d at 1274, and
 confirmed the continued applicability of our pre-Lexmark
 15 U.S.C. § 1064 jurisprudence to determine whether “[a]
 petitioner is authorized by statute to seek cancellation of a
 mark,” id. at 1275. Under Empresa Cubana, a petitioner
 must show that “it has both a real interest in the proceed-
 ings . . . [and] a reasonable basis for its belief of damage” to



     3    For example, “in the [Administrative Procedure
 Act (‘APA’)] context . . . the test is not ‘especially demand-
 ing,’” as a “lenient approach is an appropriate means of pre-
 serving the flexibility of the APA’s omnibus judicial-review
 provision.” Id. (quoting Match-E-Be-Nash-She-Wish Band
 of Pottawatomi Indians v. Patchak, 567 U.S. 209, 225
 (2012)). What satisfies “the ‘generous review provisions’ of
 the APA,” however, “may not [be enough] for other” stat-
 utes. Id. (quoting Bennett v. Spear, 520 U.S. 154, 163
 (1997)). For the Lanham Act, while its often “broad lan-
 guage might suggest that an action is available to anyone
 who can satisfy the minimum requirements of Article III,”
 the Supreme Court considered it “unlikel[y] that Congress
 meant” for the Lanham Act to “get such an expansive read-
 ing,” Lexmark, 572 U.S. at 129 (internal quotation marks
 and citation omitted), and instead looked to the “unusual,
 and extraordinarily helpful, detailed statement of the
 [Lanham Act’s] purposes” as codified at 15 U.S.C. § 1127,”
id. at 131 (internal quotation marks and citation omitted).
Case: 19-1567     Document: 65     Page: 7    Filed: 12/04/2020




 AUSTRALIAN THERAPEUTIC v. NAKED TM, LLC                     5



 have a valid cause of action under 15 U.S.C. § 1064. Id.
 (internal quotation marks and citation omitted); see Aus-
 tralian III, 965 F.3d at 1373–74 (similar). Recently, we
 clarified both that “the Lexmark analytical framework is
 the applicable standard for determining whether a person
 is eligible under 15 U.S.C. § 1064 to bring a petition for the
 cancellation of a trademark registration,” and that there is
 “no meaningful, substantive difference between the analyt-
 ical frameworks expressed in Lexmark and Empresa
 Cubana.” Corcamore, LLC v. SFM, LLC, No. 2019-1526,
 2020 WL 6277728, at *3 (Fed. Cir. Oct. 27, 2020); see id.
 at *5 (explaining that “[t]he zone-of-interests requirement
 and the real-interest requirement share a similar purpose
 and application” and “a party that demonstrates a reason-
 able belief of damage by the registration of a trademark
 demonstrates proximate causation within the context of
 [15 U.S.C.] § 1064”). 4



     4    Since Empresa Cubana, this court has continued to
 apply our pre-Lexmark case law to satisfy Lexmark’s stat-
 utory zone-of-interests test.       See, e.g., Kaszuba v.
 Iancu, 823 F. App’x 973, 978 (Fed. Cir. 2020); Bank v. Al
 Johnson’s Swedish Rest. & Butik, Inc., 795 F. App’x
 822, 823 (Fed. Cir. 2019); Australian III, 965 F.3d at 1374.
 The U.S. Patent and Trademark Office (“USPTO”) Trade-
 mark Trial and Appeal Board (the “TTAB”) has relied on
 this continuity.        See, e.g., Seeley Int’l Pty. Ltd.,
 No. 91246790, 2020 WL 6306117, at *2 n.18 (T.T.A.B.
 Oct. 26, 2020) (“Our decisions have previously analyzed the
 requirements of . . . 15 U.S.C. §§ 1063–64, under the rubric
 of ‘standing.’ We now refer to this inquiry as entitlement
 to a statutory cause of action. Despite the change in no-
 menclature, our prior decisions and those of the Federal
 Circuit interpreting [15 U.S.C. §§ 1063–64] remain appli-
 cable.”); Ethika, Inc., No. 9206368, 2020 WL 6306141, at *5
 (T.T.A.B. Oct. 26, 2020) (“To establish entitlement to a
Case: 19-1567     Document: 65      Page: 8    Filed: 12/04/2020




 6                  AUSTRALIAN THERAPEUTIC v. NAKED TM, LLC




     Whether we adopt Empresa Cubana’s or Corcamore’s
 language, a petitioner needs a legitimate commercial inter-
 est to have a valid cause of action under 15 U.S.C. § 1064.
 Corcamore, 2020 WL 6277728, at *3; Empresa Cubana, 753
F.3d at 1275; see Lexmark, 572 U.S. at 131–32 (explaining
 that the “interests protected by the Lanham Act” are “com-
 mercial,” including “‘protect[ing] persons engaged in [com-
 merce within the control of Congress] against unfair
 competition’” (alterations in original) (quoting 15 U.S.C. §
 1127)). 5



 statutory cause of action under [15 U.S.C. § 1064], such as
 a cause of action for likelihood of confusion, a plaintiff must
 demonstrate a real interest in the proceeding and a reason-
 able belief of damage.” (citing, inter alia, Australian III,
965 F.3d at 1374; Empresa Cubana, 753 F.3d at 1275)).
 Corcamore clarifies that Empresa Cubana and our pre-
 Lexmark case law are in keeping with Lexmark. See Cor-
 camore, 2020 WL 6277728, at *5 (“[W]e see no meaningful,
 substantive difference in the analysis used in Lexmark and
 Empresa Cubana.”). Corcamore cannot, however, be read
 to overrule Empresa Cubana or its reading of Lexmark. See
 Deckers Corp. v. United States, 752 F.3d 949, 964 (Fed.
 Cir. 2014) (“[A] panel of this court—which normally sits in
 panels of three, and not en banc—is bound by the prece-
 dential decisions of prior panels unless and until overruled
 by an intervening Supreme Court or en banc decision.”).
     5   The Supreme Court noted that “[i]dentifying the
 interests protected by the Lanham Act . . . requires no
 guesswork, since the [Lanham] Act includes an unusual,
 and extraordinarily helpful, detailed statement of the stat-
 ute’s purposes.” Lexmark, 572 U.S. at 131 (internal quota-
 tion marks and citation omitted). Specifically:
     The intent of [the Lanham Act] is to regulate com-
     merce within the control of Congress by making ac-
     tionable the deceptive and misleading use of marks
Case: 19-1567     Document: 65     Page: 9    Filed: 12/04/2020




 AUSTRALIAN THERAPEUTIC v. NAKED TM, LLC                      7



     “In the usual case, where [a cancellation] is brought un-
 der [15 U.S.C. § 1052(d)], the [petitioner] ha[s] a proprie-
 tary interest in [the] mark [at issue], and standing is
 afforded through its assertion that it will incur some direct
 injury to its own established trade identity.” Jewelers Vig-
 ilance Comm., Inc. v. Ullenberg Corp., 823 F.2d 490, 493
 (Fed. Cir. 1987) (discussing statutory standing to oppose,
 under 15 U.S.C. § 1063, registration of a mark) 6; see 15
 U.S.C. § 1052(d) (providing that a mark may not be regis-
 tered “on the principal register” if it “so resembles a mark
 registered in the [USPTO], or a mark or trade name previ-
 ously used in the United States by another and not aban-
 doned, as to be likely, when used on or in connection with
 the goods of the applicant, to cause confusion”). However,
 a valid cause of action “can [also] be shown by establishing
 a direct commercial interest,” Cunningham v. Laser Golf
 Corp., 222 F.3d 943, 945 (Fed. Cir. 2000) (citing Int’l Order
 of Job’s Daughters v. Lindeburg & Co., 727 F.2d 1087, 1092



     in such commerce; to protect registered marks used
     in such commerce from interference by State, or
     territorial legislation; to protect persons engaged in
     such commerce against unfair competition; to pre-
     vent fraud and deception in such commerce by the
     use of reproductions, copies, counterfeits, or color-
     able imitations of registered marks; and to provide
     rights and remedies stipulated by treaties and con-
     ventions respecting trademarks, trade names, and
     unfair competition entered into between the
     United States and foreign nations.
 15 U.S.C. § 1127.
      6  “The linguistic and functional similarities between
 the opposition and cancellation provisions of [15 U.S.C.
 §§ 1063, 1064] mandate that we construe the requirements
 of these provisions consistently.” Young v. AGB Corp., 152
F.3d 1377, 1380 (Fed. Cir. 1998).
Case: 19-1567    Document: 65      Page: 10     Filed: 12/04/2020




 8                  AUSTRALIAN THERAPEUTIC v. NAKED TM, LLC




 (Fed. Cir. 1984)), such as the “longtime production and sale
 of merchandise with the [mark]” at issue, with “an equal
 right” to that of registrant-approved retailers “to use the
 [mark],” Job’s Daughters, 727 F.2d at 1092, or
 “own[er]s[hip]” and use of potentially similar “prior regis-
 trations,” Cunningham, 222 F.3d at 945.
      Whatever commercial interest the petitioner asserts, it
 must be “legitimate.” Empresa Cubana, 753 F.3d at 1275;
 see Coach Servs., Inc. v. Triumph Learning LLC, 668
F.3d 1356, 1376 (Fed. Cir. 2012) (requiring “a legitimate
 personal interest” (internal quotation marks and citation
 omitted)); Lipton Indus., Inc. v. Ralston Purina Co., 670
F.2d 1024, 1029 (C.C.P.A. 1982) (similar); cf. Lexmark, 572
U.S. at 131–32 (providing that the “interests protected by
 the Lanham Act” include “‘protect[ing] persons engaged in
 [commerce within the control of Congress] against unfair
 competition’” (alterations in original) (quoting 15 U.S.C. §
 1127)). Further, it must be rooted in “fact[]” and “affirma-
 tively proved.” Ritchie v. Simpson, 170 F.3d 1092, 1099
 (Fed. Cir. 1999) (citing Lipton, 670 F.2d at 1028); see Lip-
 ton, 670 F.2d at 1029 (explaining that while “the legitimacy
 of the petitioner’s activity from which its interest arises
 will be presumed in the absence of evidence to the con-
 trary,” a party may “of course, seek to attack the legitimacy
 of [an] application or in some other way negate appellee’s
 interest”); cf. Lexmark, 572 U.S. at 133 (“[A] plaintiff suing
 under [15 U.S.C.] § 1125(a) ordinarily must show economic
 or reputational injury[.]”). A petitioner may be deprived of
 a “legitimate commercial interest” under 15 U.S.C. § 1064
 if such interest is precluded by a prior judgment, see Em-
 presa Cubana, 753 F.3d at 1274–75 (explaining that a pe-
 titioner was not prevented from bringing cancellation
 proceedings before the TTAB because a relevant prior judg-
 ment “specifically did not address whether [the petitioner]
 could seek cancellation of the [registrations at issue]”), or a
 prior settlement agreement, see Danskin, Inc. v. Dan River,
 Inc., 498 F.2d 1386, 1387 (C.C.P.A. 1974) (concluding that
Case: 19-1567    Document: 65     Page: 11    Filed: 12/04/2020




 AUSTRALIAN THERAPEUTIC v. NAKED TM, LLC                    9



 a petitioner could not, as a matter of law, seek cancellation
 of a mark because it had entered a prior settlement agree-
 ment with the registrant to “not oppose or petition to cancel
 directly or indirectly any registration” by that registrant);
 cf. Friends of the Earth, Inc. v. Laidlaw Envtl. Servs.
 (TOC), Inc., 528 U.S. 167, 192 (2000) (noting that “parties
 plainly lack a continuing interest” sufficient to sustain ju-
 risdiction “when the parties have settled”). This require-
 ment is meant to “prevent litigation where there is no real
 controversy between the parties, where a plaintiff, peti-
 tioner[,] or opposer, is no more than an intermeddler.”
 Jewelers, 823 F.2d at 492 (quoting Lipton, 670 F.2d
 at 1029–30).
                   II. Procedural History
      Naked TM, LLC (“Naked”) and Australian Therapeutic
 Supplies Pty. Ltd. (“Australian”) both sell condoms in the
 United States. Australian Therapeutic Supplies Pty. Ltd.
 (Australian II), No. 9205638, 2018 WL 6929683, at *1
 (T.T.A.B. Dec. 21, 2018). In April 2007, Naked and Aus-
 tralian entered into an “informal” settlement agreement
 under which Australian “agreed that it would not use or
 register the mark NAKED for condoms in the United
 States and that [Naked] could use and register the mark
 NAKED for condoms in the United States.” Id. at *6, *11;
 see id. at *9 (finding that Australian “did not want to have
 lawyers formalize a written agreement because [Austral-
 ian] did not want [Naked] to find out that [Australian] in-
 tended to circumvent their oral agreement and continue
 selling NAKED condoms in the United States via the In-
 ternet”). On October 30, 2007, Naked’s “application . . . for
 the mark NAKED [(typed drawing) for condoms] [was] reg-
 istered as Registration No. 3325577.” Id. at *7. Almost five
 years later, on October 18, 2012, Australian, “filed a peti-
 tion to cancel” Naked’s registration of the NAKED mark
 before the TTAB, alleging “fraud, likelihood of confusion,
 and false suggestion of a connection” and asserting statu-
 tory standing based on Australian’s “prior use” and
Case: 19-1567    Document: 65     Page: 12    Filed: 12/04/2020




 10                 AUSTRALIAN THERAPEUTIC v. NAKED TM, LLC




 attempted registration “of the mark NAKED and NAKED
 CONDOMS both for condoms” in the United States. Id.
 at *1; see id. (noting that Australian subsequently “filed an
 Amended Petition . . . adding the ground that [Naked] did
 not possess the requisite bona fide intent to use the mark
 NAKED when it filed the underlying application for the
 registration at issue”); J.A. 37–44 (Petition), 52–63
 (Amended Petition).
     After discovery, Naked moved for “summary judgment
 on its affirmative defenses of estoppel, laches, acquies-
 cence, and unclean hands.” Australian Therapeutic Sup-
 plies Pty. Ltd. (Australian I), No. 9205638, 2016
WL 1659338, at *1 (Mar. 3, 2016). Australian “cross-
 moved for summary judgment on . . . likelihood of confu-
 sion under . . . 15 U.S.C. § 1052(d).” Id. The TTAB con-
 cluded that there was a “likelihood of confusion and
 inevitable confusion” between the two NAKED marks, id.
 at *6–7, and that, based on its finding of inevitable confu-
 sion, Naked’s “equitable defenses of laches, acquiescence,
 equitable estoppel, and unclean hands [were] not . . . appli-
 cable,” id. at *8. The TTAB also found, however, that “gen-
 uine disputes of material fact exist[ed] regarding
 [Australian’s] [statutory] standing,” in particular “whether
 the parties’ previous communications and actions with re-
 spect to the use and registration of the mark NAKED re-
 sulted in an enforceable contract whereby [Australian]
 [wa]s precluded from using and registering the mark
 NAKED and challenging [Naked’s] use and registration of
 the NAKED mark,” and reserved those issues for trial. Id.
 at *5. Following trial, the TTAB concluded that Australian
 had “failed to prove that it ha[d] [statutory] standing” un-
 der 15 U.S.C. § 1064, to petition for cancellation of Naked’s
 registration of the NAKED mark. Australian II, 2018
WL 6929683, at *1, *11. The TTAB found that Australian
 had previously entered a settlement agreement with Na-
 ked under which Australian had “agreed that it would not
 use or register the mark NAKED for condoms in the United
Case: 19-1567    Document: 65      Page: 13    Filed: 12/04/2020




 AUSTRALIAN THERAPEUTIC v. NAKED TM, LLC                    11



 States and that [Naked] could use and register the mark
 NAKED for condoms in the United States.” Id. at *11. It
 concluded that Australian, having “contracted away its
 right to use and register NAKED and by extension NAKED
 CONDOMS,” had “failed to prove that it has standing to
 cancel the [NAKED] registration.” Id.
     On appeal, the Majority reversed and remanded. Aus-
 tralian III, 965 F.3d at 1372. The Majority concluded that
 “the [TTAB] erred when it determined that Australian
 must have proprietary rights” to petition for cancellation
 under 15 U.S.C. § 1064, and “that[,] based on the facts es-
 tablished before the [TTAB], Australian has a real interest
 in the cancellation proceeding and a reasonable belief of
 damage, thereby satisfying the statutory requirements to
 seek cancellation” under 15 U.S.C. § 1064. Id. at 1376. The
 Majority explained that Australian had “demonstrate[d] a
 real interest in the proceeding because it twice filed an ap-
 plication to register its unregistered mark,” id. at 1375, and
 had undertaken “advertising and sales in the United
 States” using the NAKED mark, id. at 1376. I dissented.
 Australian III, 965 F.3d at 1376 (Wallach, J. dissenting).
 While I agreed with the Majority that Australian was not
 required to prove a proprietary interest in the NAKED
 mark, I disagreed that the TTAB had required such a pro-
 prietary interest or that Australian had a valid cause of ac-
 tion against Naked. Id. at 1377. Specifically, Australian
 had failed to show “a legitimate commercial interest,” and
 therefore any real interest and reasonable belief in dam-
 ages, in Naked’s registration. Id. at 1378–79. While “[c]on-
 tracting away one’s rights to use a trademark” may not
 “preclude a petitioner from challenging” the registration of
 that mark before the TTAB, Australian III, 965 F.3d
 at 1374, seeking cancellation in breach of a settlement
 agreement, and pleading standing on the basis of addi-
 tional breaches of that settlement agreement, does pre-
 clude a petitioner from challenging that mark, id. at 1378–
 79 (Wallach, J. dissenting).
Case: 19-1567    Document: 65     Page: 14    Filed: 12/04/2020




 12                 AUSTRALIAN THERAPEUTIC v. NAKED TM, LLC




     Naked petitioned for rehearing en banc. See Appellee’s
 Petition. Australian, at the court’s request, filed a re-
 sponse. See Appellant’s Resp. An amicus also filed a brief,
 arguing that we should use this case to clarify our 15
 U.S.C. § 1064 cause of action jurisprudence—in particular,
 how Lexmark impacts our statutory standing analysis,
 and, if necessary, overrule Empresa Cubana. See Amicus
 Br. 2–3.
                         DISCUSSION
     Australian III concluded that “the [TTAB] erred when
 it determined that Australian must have proprietary
 rights” to petition for cancellation under § 1064, and
 “that[,] based on the facts established before the [TTAB],
 Australian has a real interest in the cancellation proceed-
 ing and a reasonable belief of damage, thereby satisfying
 the statutory requirements to seek cancellation” under 15
 U.S.C. § 1064. Australian III, 965 F.3d at 1376. Because
 Australian III: (1) is in direct conflict with our case law
 requiring a “legitimate commercial interest” for a valid
 cause of action under 15 U.S.C. § 1064; (2) undermines our
 case law favoring the enforcement of settlement agree-
 ments; and (3) raises questions as to the impact of Supreme
 Court precedent on our statutory cause of action jurispru-
 dence, I respectfully dissent from our denial of rehearing
 en banc.
  I. Australian III is Contrary to Our Case Law Requiring
              a Legitimate Commercial Interest
     Australian III is contrary to our case law requiring that
 petitioners have a “legitimate commercial interest” to “sat-
 isfy the requirements for bringing cancellation proceed-
 ing[s].”   Empresa Cubana, 753 F.3d at 1275; see
 Lexmark, 572 U.S. at 131. Before the TTAB, Australian
 petitioned for cancellation of Naked’s registration of the
 NAKED mark based on likelihood of confusion with its
 “prior use of the mark NAKED.” Australian II, 2018
WL 6929683, at *1; see Appellant’s Br. 22 (“[Australian]
Case: 19-1567    Document: 65     Page: 15    Filed: 12/04/2020




 AUSTRALIAN THERAPEUTIC v. NAKED TM, LLC                   13



 has a direct commercial interest in this proceeding as a re-
 sult of its prior and continuing use of the NAKED [and
 NAKED CONDOMS] [m]arks in the advertising, market-
 ing, and the offering for sale of condoms on its websites.”);
 J.A. 59 (Amended Petition to Cancel) (similar). It offered
 evidence that it has advertised and sold condoms under the
 NAKED mark in the United States through its websites
 since at least April 2003. Australian II, 2018 WL 6929683,
 at *5; see, e.g., J.A. 106, 168–70. It also offered evidence
 that it had applied for registration of the NAKED mark
 twice, first in 2003, U.S. Application Serial No. 78,758,237
 (“the ’237 application”), which it subsequently abandoned,
 Australian II, 2018 WL 6929683, at *8, and second, in No-
 vember 2012, after it had filed its petition for cancellation
 in this case—U.S. Application No. 85,772,589 (“the ’589
 application”), J.A. 44, 1091. Based on these prior uses and
 attempted registrations, Australian III concludes that Aus-
 tralian has a valid cause action to challenge Naked’s regis-
 tration of the NAKED mark under 15 U.S.C. § 1064.
 Australian III, 965 F.3d at 1375–76.
     However, the record also showed that, in 2007, Austral-
 ian and Naked entered into a settlement agreement. Aus-
 tralian II, 2018 WL 6929683, at *11. Australian agreed not
 to register the NAKED mark in the United States, not to
 use the NAKED mark in the United States, and not to chal-
 lenge Naked’s use and registration of the NAKED mark in
 the United States. Australian II, 2018 WL 6929683, at *6–
 9, *11 (finding that Australian had “agreed that it would
 not use or register the mark NAKED for condoms in the
 United States and that [Naked] could use and register the
 mark NAKED for condoms in the United States”); see
 J.A. 1541 (Australian’s Managing Director and Co-Owner
 conceding that he had agreed “to [Naked’s] use and regis-
 tration of the trademark [NAKED] in the United States”),
 1556 (Australian’s Managing Director and Co-Owner testi-
 fying that “I understood that we had a gentleman’s agree-
 ment to coexist in the marketplace”). That is, Australian’s
Case: 19-1567    Document: 65     Page: 16    Filed: 12/04/2020




 14                AUSTRALIAN THERAPEUTIC v. NAKED TM, LLC




 petition for cancellation of the NAKED mark and its prof-
 fered bases for its cause of action were either superseded
 by or in breach of its settlement agreement with Naked.
 Australian II, 2018 WL 6929683, at *11; J.A. 1565 (Aus-
 tralian’s Managing Director and Co-Owner stating that
 Australian abandoned the ’237 application based on its “ne-
 gotiations” with Naked). 7 Australian, therefore, having
 used and attempted to register the NAKED mark in breach
 of a settlement agreement and having sought cancellation
 in breach of that same settlement agreement, lacked a
 valid cause of action against Naked for registration of that
 mark. See Danskin, 498 F.2d at 1387; see also Job’s Daugh-
 ters, 727 F.2d at 1092 (finding a legitimate commercial in-
 terest in the “longtime production and sale of merchandise
 with the [mark]” at issue, with “an equal right [to] that of
 [registrant-approved retailers] to use the [mark]” (empha-
 sis added)).
     Australian III, by finding a valid cause of action in
 breach of a settlement agreement, is contrary to our case
 law requiring a petitioner have a “legitimate commercial
 interest” under 15 U.S.C. § 1064. Empresa Cubana, 753
F.3d at 1275; see 15 U.S.C. § 1127 (providing that the Lan-
 ham Act “mak[es] actionable the deceptive and misleading
 use of marks in . . . commerce”); Lexmark, 572 U.S. at 131
 (explaining that the Lanham Act’s zone of interests ex-
 tends to “‘protect[ing] persons engaged in [commerce
 within the control of Congress] against unfair competition’”
 (alterations in original) (quoting 15 U.S.C. § 1127)).



      7  The TTAB also found that this breach was inten-
 tional. See Australian II, 2018 WL 6929683, at *9 (finding
 that “[Australian] did not want to have lawyers formalize
 a written agreement because [Australian] did not want
 [Naked] to find out that [Australian] intended to circum-
 vent their oral agreement and continue selling NAKED
 condoms in the United States via the Internet”).
Case: 19-1567    Document: 65     Page: 17    Filed: 12/04/2020




 AUSTRALIAN THERAPEUTIC v. NAKED TM, LLC                   15



 Accordingly, rehearing en banc is necessary “to secure the
 uniformity of [our] decisions.” FED. R. APP. P. 35(a)(1); see
 Deckers, 752 F.3d at 956 (“The courts thus abide by the the-
 ory of stare decisis to promote these twin pillars of juris-
 prudence: predictability and stability.”).
       II. Australian III is Contrary to Our Case Law
    Favoring the Enforcement of Settlement Agreements
     Australian III is contrary our case law favoring en-
 forcement of settlement agreements. See, e.g., Hemstreet v.
 Spiegel, Inc., 851 F.2d 348, 350 (Fed. Cir. 1988) (“The law
 strongly favors settlement of litigation, and there is a com-
 pelling public interest and policy in upholding and enforc-
 ing settlement agreements voluntarily entered into.”).
 Australian III alludes to the TTAB’s conclusion that Aus-
 tralian and Naked had entered into a prior settlement
 agreement. Australian III, 965 F.3d at 1373–74. It does
 not, however, meaningfully address these findings. Id.
 at 1374 (stating that “[w]hile an agreement could ulti-
 mately bar Australian from proving actual damage, [15
 U.S.C.] § 1064 requires only a belief of damage”).
     Following summary judgment, the question before the
 TTAB was whether Australian and Naked had a settle-
 ment agreement that precluded Australian from having a
 valid cause of action. Australian I, 2016 WL 1659338,
 at *3. The TTAB found that such a settlement agreement
 did exist—specifically, that Australian had entered into a
 settlement agreement with Naked under which Australian
 had “agreed that it would not use or register the mark
 NAKED for condoms in the United States and that [Naked]
 could use and register the mark NAKED for condoms in the
 United States.” Australian II, 2018 WL 6929683, at *11.
 On appeal, Australian did not substantively challenge this
Case: 19-1567     Document: 65      Page: 18     Filed: 12/04/2020




 16                 AUSTRALIAN THERAPEUTIC v. NAKED TM, LLC




 finding, 8 and Australian III does not conclude that this
 finding was unsupported by substantial evidence, see gen-
 erally Australian III, 965 F.3d at 1372–73, 1375–76; see
 also Zheng Cai v. Diamond Hong, Inc., 901 F.3d 1367, 1371
 (Fed. Cir. 2018) (“We review the TTAB’s . . . findings of fact
 for substantial evidence.” (citation omitted)), or that the
 TTAB misread the settlement terms, see generally Austral-
 ian III, 965 F.3d at 1372–73, 1375–76; see also McCall v.
 U.S. Postal Serv., 839 F.2d 664, 669 (Fed. Cir. 1988) (“[T]he
 interpretation of [settlement agreement terms] is a ques-
 tion of law.”). Rather, without comment or analysis, Aus-
 tralian III recharacterizes the settlement agreement, and
 the parties’ conduct in response to that agreement. Com-
 pare Australian III, 965 F.3d at 1373, with Australian II,
 2018 WL 6929683, at *6–9, *11.
     Australian III states both that the TTAB found “Aus-
 tralian [had] agreed it would not use or register its unreg-
 istered [NAKED] mark in the United States and . . . Naked
 could use and register its NAKED mark in the United



      8   Australian asserted, in passing, that “it did not”
 “contract[] away its proprietary rights.” Appellant’s Br. 19;
 see id. at 8 (characterizing, in its statement of the facts, the
 parties’ communications as unsuccessful settlement nego-
 tiations). Even if this is construed as argument, Australian
 failed to develop the point. The argument is, therefore,
 waived. In re Baxter Int’l, Inc., 678 F.3d 1357, 1362 (Fed.
 Cir. 2012) (providing that arguments raised only in the
 “background of [an] opening brief” are waived); SmithKline
 Beecham Corp. v. Apotex Corp., 439 F.3d 1312, 1320 (Fed.
 Cir. 2006) (providing that “mere statements of disagree-
 ment with the [lower tribunal] as to the existence of factual
 disputes do not amount to a developed argument” and that
 “a passing reference to an issue . . . will not suffice to bring
 that issue before this court” (internal quotation marks and
 citations omitted)).
Case: 19-1567    Document: 65      Page: 19     Filed: 12/04/2020




 AUSTRALIAN THERAPEUTIC v. NAKED TM, LLC                     17



 States,” and that the TTAB “made no finding” that “Aus-
 tralian [had] agreed not to challenge Naked’s use and reg-
 istration of the NAKED mark.” Australian III, 965 F.3d at
 1373. First, I understand this to be internally contradic-
 tory. Australian agreed to Naked’s registration of the
 NAKED mark. Australian II, 2018 WL 6929683, at *11. A
 petition for cancellation is contrary to that agreement be-
 cause it seeks to “cancel [the] registration of [Naked’s]
 mark.” 15 U.S.C. § 1064. Second, it is also incorrect. The
 TTAB stated that Australian’s “standing is intrinsically
 connected with the question of whether the parties have an
 enforceable agreement that precludes [Australian] from
 using or registering the mark NAKED or NAKED
 CONDOMS and from challenging [Naked’s] use and regis-
 tration of the NAKED mark,” and concluded that there was
 such an agreement. Australian II, 2018 WL 6929683,
 at *11; see id. (“[W]e find that [Australian] agreed that it
 would not use or register the mark NAKED for condoms in
 the United States and that [Naked] could use and register
 the mark NAKED for condoms in the United States. In
 view thereof, [Australian] failed to prove that it has stand-
 ing to cancel the registration[.]”). Last, even if Australian’s
 petition itself is not precluded by the settlement agree-
 ment, Australian’s alleged bases for its statutory standing
 remain either pre-empted by or in violation of its settle-
 ment agreement with Naked. Compare Australian III, 965
F.3d at 1373 (“Australian agreed it would not use or regis-
 ter its unregistered [NAKED] mark in the United States”),
 with id. at 1375–76 (concluding that Australian had
 “demonstrate[d] a real interest and reasonable belief of
 damage” based on its attempts to use and register the
 NAKED mark).
     Having narrowed Australian’s settlement agreement
 obligations, Australian III relies on Selva & Sons, Inc. v.
 Nina Footwear, Inc., 705 F.2d 1316 (Fed. Cir. 1983), for the
 proposition “that contracting away one’s rights to use a
 trademark does not preclude challenging a mark before the
Case: 19-1567    Document: 65      Page: 20    Filed: 12/04/2020




 18                 AUSTRALIAN THERAPEUTIC v. NAKED TM, LLC




 [TTAB].”     Australian III, 965 F.3d at 1374 (citing
 Selva, 705 F.2d at 1325). This reliance is misplaced. In
 Selva, we held that the TTAB erred by “[r]efus[ing] to pass”
 on the issue of contractual estoppel. Selva, 705 F.2d
 at 1323–24 (capitalization normalized). We separately
 held that, while the TTAB had not directly addressed the
 issue, it had nonetheless erred by requiring “proof of dam-
 age” for standing, id. at 1325, when it concluded that the
 petitioner could not be injured because it “already ha[d] an
 existing,” substantially similar “registration” to that it
 sought to cancel, id. at 1321. We did not reach whether a
 settlement agreement could preclude statutory standing.
 See id. at 1324 (remanding to the TTAB to consider “the
 agreement, its construction, [and] its validity if necessary
 to decide the issues properly before it in this cancellation
 proceeding, including the issue of estoppel”).
     “[I]t is well-established” that a settlement agreement
 made in absence of a writing is nonetheless “binding on the
 parties, particularly whe[re],” as here, “the terms are me-
 morialized into the record.” Tiburzi v. Dep’t of Justice, 269
F.3d 1346, 1351 (Fed. Cir. 2001); see Australian II, 2018
WL 6929683, at *6–9, *11. Australian III, in concluding
 that Australian has a valid cause of action against Naked—
 that is, in concluding Australian has a legitimate commer-
 cial interest in the NAKED mark as demonstrated by its
 using and registering that mark in breach of a settlement
 agreement, as well as a valid cause of action against Naked
 despite having brought that action in breach of that same
 settlement agreement, compare Australian III, 965 F.3d at
 1375–76, with Australian II, 2018 WL 6929683, at *6–9,
 *11—is contrary to our case law enforcing settlement
 agreements against would-be trademark opposers and
 challengers, see Wells Cargo, 606 F.2d at 965; cf. Flex-Foot,
 Inc. v. CRP, Inc., 238 F.3d 1362, 1368 (Fed. Cir. 2001) (ex-
 plaining that a “promise by the licensee not to challenge
 the validity of [a] patent . . . implicates the important pol-
 icy of enforcing settlement agreements and res judicata”).
Case: 19-1567    Document: 65      Page: 21    Filed: 12/04/2020




 AUSTRALIAN THERAPEUTIC v. NAKED TM, LLC                    19



 “To permit [Australian] thus to escape its obligation under
 the settlement w[ill] seriously decrease the willingness of
 parties to settle litigation on mutually agreeable terms and
 thus weaken the efficacy of settlements generally.” Hem-
 street, 851 F.2d at 350; see Jewelers, 823 F.2d at 492 (noting
 that statutory standing requirements “prevent litigation
 where there is no real controversy between the parties,
 where a plaintiff, petitioner[,] or opposer, is no more than
 an intermeddler”); see also Gould v. Control Laser Corp.,
 866 F.2d 1391, 1392 (Fed. Cir. 1989) (“Settlement moots an
 action[.]”). Accordingly, rehearing en banc is necessary
 here “to secure the uniformity of [our] decisions” favoring
 enforcement of settlement agreements. FED. R. APP.
 P. 35(a)(1); see Hubbard v. United States, 514 U.S. 695, 714
 (1995) (“Stare decisis has special force when . . . citizens
 have acted in reliance on a previous decision, for in this
 instance overruling the decision would dislodge settled
 rights and expectations[.]” (internal quotation marks and
 citation omitted)).
   III. Australian III Raises Questions as to the Impact of
    Supreme Court Precedent on Our Statutory Cause of
                     Action Jurisprudence
     Australian III raises questions as to whether a party
 must have a valid cause of action at the time of filing.
 While we recently held that “[t]he Lexmark analytical
 framework is the applicable standard for determining
 whether a person is eligible under [15 U.S.C.] § 1064 to
 bring a petition for the cancellation of a trademark regis-
 tration,” Corcamore, 2020 WL 6277728, at *3, we have not
 resolved what impact Lexmark’s statement that statutory
 standing does not implicate subject matter jurisdiction has
 on when a petitioner must have a statutory cause of action,
 Lexmark, 572 U.S. at 128 n.4.
     Australian III concludes that Australian’s ’589 applica-
 tion, which post-dates Australian’s petition for cancella-
 tion, confers statutory standing on Australian.
Case: 19-1567    Document: 65      Page: 22    Filed: 12/04/2020




 20                 AUSTRALIAN THERAPEUTIC v. NAKED TM, LLC




 See Australian III, 965 F.3d at 1375 (noting that the ’589
 application was made “post filing” of its petition to cancel
 Naked’s registration of the NAKED mark and concluding
 that Australian has a valid cause of action to challenge Na-
 ked’s registration of the NAKED mark “because the
 USPTO refused registration of . . . [the] ’589 application[]
 based on a likelihood of confusion with Naked’s registered
 mark” without addressing its “post filing” status). There
 may be an argument that use of a “post filing” application
 is sufficient, under Lexmark, to establish a statutory cause
 of action. See Lexmark, 572 U.S. at 128 n.4 (noting that
 statutory standing does not implicate an Article III court’s
 subject matter jurisdiction); Troy v. Samson Mfg. Corp.,
 758 F.3d 1322, 1326 (Fed. Cir. 2014) (“[T]he issues decided
 by the higher court need not be identical to be controlling.
 Rather, the relevant court of last resort must have under-
 cut the theory or reasoning underlying the prior circuit
 precedent in such a way that the cases are clearly irrecon-
 cilable.” (internal quotation marks and citation omitted)).
 We have not, however, held that to be the law. Instead, our
 current jurisprudence suggests the opposite. Generally, “a
 party may not vindicate rights in court before the party ac-
 tually possesses the rights.” Alps S., LLC v. Ohio Willow
 Wood Co., 787 F.3d 1379, 1384 (Fed. Cir. 2015). A peti-
 tioner must still plead and prove statutory standing as a
 “threshold inquiry.” Lipton, 670 F.2d at 1028. Trademark
 infringement claims require statutory standing at the time
 of filing. Gaia Techs., Inc. v. Reconversion Techs., Inc., 93
F.3d 774, 777 (Fed. Cir.), amended on reh’g in part, 104
F.3d 1296 (Fed. Cir. 1996) (explaining that “[i]f [the plain-
 tiff] can prove that it was the assignee of the [relevant
 trademark] at the time the suit was filed, [the plaintiff] has
 [statutory] standing to sue for . . . for trademark infringe-
 ment under 15 U.S.C. § 1114”). Similarly, “nunc pro tunc
 assignments” remain “[in]sufficient to confer retroactive
 [statutory] standing” under 35 U.S.C. § 281. Enzo APA &
 Son, Inc. v. Geapag A.G., 134 F.3d 1090, 1093 (Fed.
 Cir. 1998); see Schwendimann v. Arkwright Advanced
Case: 19-1567    Document: 65     Page: 23    Filed: 12/04/2020




 AUSTRALIAN THERAPEUTIC v. NAKED TM, LLC                   21



 Coating, Inc., 959 F.3d 1065, 1072 (Fed. Cir. 2020) (follow-
 ing Lexmark, holding that our 35 U.S.C. § 281 statutory
 cause of action analysis requires consideration of “whether
 [the plaintiff] was a patentee at the time her action was
 filed”).
      The TTAB did not address the ’589 application (or
 Lexmark) in its decision. See generally Australian II, 2018
WL 6929683, at *1–11. Before the panel, Naked asserted
 that Australian’s post-filing ’589 application could not es-
 tablish statutory standing. Appellee’s Br. 24–26. Austral-
 ian III does not address this timing argument and, by
 accepting the ’589 application as evidence of statutory
 standing without comment, appears to extend Lexmark sub
 silentio. See Australian III, 965 F.3d at 1375. We “do[] not
 normally overturn, or so dramatically limit, earlier author-
 ity sub silentio.” Shalala v. Illinois Council on Long Term
 Care, Inc., 529 U.S. 1, 18 (2000); see In re Morris, 127 F.3d
1048, 1054 (Fed. Cir. 1997) (rejecting “appellants’ invita-
 tion to construe . . . the cases cited by appellants so as to
 overrule, sub silentio, decades old case law”). En banc re-
 view is necessary to either conform Australian III to our
 case law or resolve the uncertainties introduced by
 Lexmark. See FED. R. APP. P. 35(a)(1)–(2).
                        CONCLUSION
     Australian lacks a legitimate commercial interest in
 the NAKED mark and, therefore, a valid cause of action
 against Naked. Empresa Cubana, 753 F.3d at 1275; see
 Lexmark, 572 U.S. at 131. There is “no real controversy
 between the parties”—they resolved any such controversy
 between themselves through settlement in 2007—leaving
 Australian “no more than an intermeddler” in the instant
 action. Coach Servs., 668 F.3d at 1376 (internal quotation
 marks and citation omitted); cf. Gould, 866 F.2d at 1392
 (“When the case between the parties has been settled, there
 is no actual matter in controversy essential to the decision
 of the particular case[.]”). En banc action is necessary to
Case: 19-1567    Document: 65     Page: 24    Filed: 12/04/2020




 22                 AUSTRALIAN THERAPEUTIC v. NAKED TM, LLC




 maintain the uniformity our decisions and clarify the im-
 pact of Lexmark on those decisions. See FED. R. APP.
 P. 35(a)(1)–(2). Accordingly, I respectfully dissent from our
 denial of rehearing en banc.